Title: From George Washington to Jonathan Trumbull, Sr., 10 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 10th Feby 1777

The impossibility of keeping the Small Pox from spreading through the Army in the natural way, has determined us, upon the most mature deliberation, to innoculate all the new Troops that have not had this disorder—I have wrote to General Parsons to fix upon some proper place, and to superintend the innoculation of the Troops of your State, taking it for granted, that you would have no objection to so salutary a measure, upon which depends not only the lives of all the men who have not had the small pox, but also the health of the whole Army, which would otherwise soon become a Hospital of the most loathsome kind—Proper steps are taking to innoculate the Troops already here, and all the Southern Levies will undergo the operation as they pass Philadelphia.
I have wrote to the States of New York and Rhode Island to have their Troops also innoculated, and I hope our Army will, by these precautions, be entirely free of that terrible disorder the ensuing Campaign—As the Troops from Massachusetts and New Hampshire are ordered immediately up to Ticonderoga, they can (as was the case last year) be innoculated there. I am with the greatest Esteem and Respect Sir Your most obedt Servant

Go: Washington

